Citation Nr: 1112956	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-36 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for carpal tunnel syndrome.

3.  Entitlement to a compensable initial evaluation for a right ankle disability.

4.  Entitlement to an initial rating in excess of 10 percent for a left knee disability. 


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney-at-Law


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

(Three additional claims of service connection will be addressed in a separate rating decision.)

The issues of entitlement to service connection for carpal tunnel syndrome, entitlement to a compensable initial evaluation for a right ankle disability, and entitlement to an initial rating in excess of 10 percent for a left knee disability are
addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's current tinnitus is related to active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for service connection for tinnitus.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

More generally speaking, service connection requires that there be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Analysis

The Veteran claims service connection for bilateral tinnitus.  Specifically, he contends in a January 2008 notice of disagreement that he had ringing in his ears that had begun in service.

The Veteran was diagnosed with tinnitus at his February 2007 VA (fee basis) examination.  He was additionally diagnosed with right ear hearing loss consistent with VA standards and was subsequently service-connected for such disorder.

The Board has determined that the evidence satisfactorily establishes that the Veteran has tinnitus which is related to active service as he was diagnosed one year post-service with tinnitus.  38 U.S.C.A. § 1154(a).  Additionally, the Veteran is competent to testify as to the presence of tinnitus and to the chronicity of such condition since service.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).   Such statements are found to be credible here.  Therefore, the Board concludes that the Veteran's tinnitus is related to active service.  As such, an award of service connection is warranted.


ORDER

Entitlement to service connection for bilateral tinnitus is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Again, the Veteran was afforded a VA authorized examination in February 2007.  He later explained in her notice of disagreement that the examiner did not speak English and that the examination report did not capture the severity of his service-connected conditions.  The Board notes that the examination report did not discuss the Veteran's service-connected conditions adequately, to include relevant Deluca criteria and did not specifically address the carpal tunnel syndrome claim.  In this regard, based on EMG evidence, the Veteran was diagnosed with polyneuropathy due to unknown origins and chronic mild right C8 radiculopathy.  There is no indication whether the diagnosed polyneuropathy is consistent with carpal tunnel syndrome.  

Additionally, while the claims file contains the Veteran's service treatment records, no separation examination is included.  Thus, the RO/AMC should inquire as to whether the Veteran underwent a separation examination prior to his release from active duty in February 2006.  If so, then an additional request for complete service treatment records should be undertaken and the Veteran should be additionally be asked to submit all in-service treatment records that he may have.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran if he had a separation examination in or prior to February 2006.  Additionally ask him to submit copies of any service treatment records he has in his possession.  The RO/AMC should additionally request any outstanding service treatment records (from November 2005 onward) through official sources.

2.  Upon completion of the above, afford the Veteran an examination to determine the nature and etiology of the claimed carpal tunnel syndrome.  The claims folder should be made available to the examiner for review before the examination.  All tests deemed necessary should be conducted and the results reported.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether the Veteran has carpal tunnel syndrome which is more likely, less likely, or at least as likely as not related to the Veteran's active service.  A rationale should be provided for all opinions expressed.

3.  Afford the Veteran a VA examination to determine the current degree of severity of his left knee disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including X-rays and range of motion studies in degrees, should be performed.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible the examiner should assess the degree of severity of any pain.

The examiner should perform tests of joint motion against varying resistance.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner should provide an opinion concerning the degree of severity (whether slight, moderate, or severe) of any lateral instability or subluxation of both knees.  The examiner should also determine if either knee locks and if so the frequency of the locking.

The rationale for all opinions expressed should also be provided.

4.  Afford the Veteran a VA examination to determine the current degree of severity of his right ankle disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including X-rays and range of motion studies in degrees, should be performed.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible the examiner should assess the degree of severity of any pain.

The examiner should perform tests of joint motion against varying resistance.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner should provide an opinion concerning the degree of severity of the Veteran's loss of range of motion, specifically indicating if the Veteran has moderate or marked limitation of motion of his right ankle.  The examiner should also comment on whether the Veteran has ankylosis of the right ankle.

The rationale for all opinions expressed should also be provided.

5.  Thereafter, the RO should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


